PER CURIAM.
Anthony Whitehurst appeals the summary denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The order denying Whitehurst’s motion is reversed and remanded for further proceedings because the record before this court does not contain a copy of the motion, which was misplaced at the trial level. See Weeks v. State, 728 So.2d 323 (Fla. 2d DCA 1999). On remand, Whitehurst has sixty days in which to file an identical motion with the trial court.
Reversed and remanded.
PARKER, A.C.J., and BLUE and CASANUEVA, JJ., Concur.